EXHIBIT 10.19

 

STATE OF GEORGIA   )      )    COUNTY OF RICHMOND   )   

EXECUTIVE SALARY CONTINUATION AND PARTICIPATION AGREEMENT

THIS AGREEMENT, made and entered into this 1st day of October, 2005 (hereinafter
called the “Agreement” or “Participation Agreement” in this document) by and
between Georgia Bank & Trust Company of Augusta, a banking corporation organized
and existing under the laws of the State of Georgia (hereinafter called the
“Bank”), and Darrell R. Rains (hereinafter called the “Executive”).

WITNESSETH:

WHEREAS, the Executive is in the employ of the Bank serving as an executive
officer, and

WHEREAS, the experience of the Executive, his knowledge of the affairs of the
Bank, his reputation and contacts in the industry are so valuable that assurance
of his continued services is essential for the future growth and profits of the
Bank it is in the best interests of the Bank to arrange terms of continued
employment for the Executive so as to reasonably assure him remaining in the
Bank’s employment during his lifetime or until the age of retirement; and

WHEREAS, it is the desire of the Bank that the services of the Executive be
retained as herein provided; and

WHEREAS, the Bank has established a Non-Qualified Defined Benefit Plan
(hereinafter called the “Plan”) as of the first day of October, 2000;

WHEREAS, the Executive accepts the Bank’s invitation to participate in the Plan
and hereby acknowledges having read the Plan, understood its terms, understood
that benefits will paid pursuant to the Plan only under certain circumstances
described therein, understood that the Executive is a general creditor of the
Bank, or its successors and assigns, and that the Executive has no interest in
specific assets owned by the Bank;

WHEREAS, the Executive is willing to continue in the employ of the Bank provided
the Bank agrees to pay him or his beneficiaries certain benefits in accordance
with the terms and conditions hereafter set forth;

 

145



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promise and covenants herein contained, it is agreed as
follows:

ARTICLE 1.

Definitions

 

1.1. Beneficiary – The term Beneficiary shall mean the person or persons whom
the Executive shall designate in writing to receive the benefits provided
hereunder and as further designated on the Executive’s Beneficiary Designation
shown as Schedule B hereto.

 

1.2. Disability – For the purposes of this Agreement, Executive shall be deemed
to have a Disability if Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering the Bank’s employees.
The determination of whether Executive has a “Disability” under clause (i) above
shall be made by a licensed physician selected by the Bank’s Board of Directors.

 

1.3. Named Fiduciary and Plan Administrator – Subject to the direction of the
Compensation Committee of the Board of Directors of the Bank, the Secretary of
the Bank is hereby designated as the Named Fiduciary and the Chief Operating
Officer as the Plan Administrator of this Plan.

ARTICLE 2.

Terms of Employment

 

2.1. Employment – The Bank agrees to employ the Executive in such capacity as
the Bank may from time to time determine. The Executive will continue in the
employ of the Bank in such capacity and with such duties and responsibilities as
may be assigned to him, and with such compensation as may be determined from
time to time by the Board of Directors of the Bank.

 

2.2. Full Efforts – The Executive agrees to devote his full time and attention
exclusively to the business and affairs of the Bank, except during vacation
periods, and to use his best efforts to furnish faithful and satisfactory
services to the Bank.

 

2.3. Fringe Benefits – The salary continuation benefits provided by this
Agreement are granted by the Bank as a fringe benefit to the Executive and are
not part of any salary reduction plan or any arrangement deferring a bonus or a
salary increase. The Executive has no option to take any current payment or
bonus in lieu of these salary continuation benefits.

 

146



--------------------------------------------------------------------------------

ARTICLE 3.

Benefits

 

3.1. Retirement – If the Executive shall continue in the employment of the Bank
until he attains the age of sixty-five (65), he may retire from active daily
employment as of the first day of the month next following attainment of
sixty-five (65) or upon such later date as may be mutually agreed upon by the
Executive and the Bank. After the Executive has been employed by the Bank for a
period of at least fifteen (15) years from the date of this Agreement, the
Executive may take Early Retirement (as defined in the Plan).

 

3.2.

Payment – The Bank agrees that upon regular or early retirement it will pay to
the Executive the annual sum of thirty-six thousand dollars ($36,000), payable
monthly on the first day of each month beginning with the seventh (7th) month
following such retirement for a period of two hundred forty (240) months;
subject to the conditions and limitations hereinafter set forth.

 

3.3. Payment After Death – The Bank agrees that if the Executive shall die
before receiving the full amount of monthly payments to which he is entitled
hereunder (if any), it will continue to make such monthly payments to the
Executive’s designated Beneficiary for the remaining period. The Executive shall
execute a Beneficiary Designation as shown on the attached Schedule B, but if a
valid Beneficiary Designation is not in effect, the payment shall be made to the
Executive’s surviving spouse or, if none, said payments shall be made to the
duly qualified personal representative, executor or administrator of his estate.

 

3.4. [Intentionally Omitted]

 

3.5. Death or Disability Prior to Full Vesting – In the event the Executive
should die or become Disabled while actively employed by the Bank, at any time
after the date of this Agreement but prior to him having been employed by the
Bank for a period of at least fifteen (15) years from the date of this
Agreement, the Executive will be considered to be vested in the annual benefit
amount set forth in Schedule A corresponding with the year in which the death
occurred or the Disability commenced, payable monthly for 240 months to
Executive (in the case of Disability) or to the Executive’s beneficiary or
estate as contemplated by Section 3.3 above (in the case of death) beginning
with the month following death or Disability, as applicable.

ARTICLE 4.

Termination

 

4.1. Termination of Employment – The Bank reserves the right to terminate the
employment of the Executive at any time prior to retirement. In the event that
the employment of the Executive shall terminate prior to him attaining age
sixty-five (65), other than by reason of his Disability or his death, the
Executive shall be entitled to the following benefits under the following
circumstances:

 

147



--------------------------------------------------------------------------------

  4.1.1.  If the Executive is terminated with reasonable cause (as defined
below), Executive shall receive no benefit under this Agreement and shall lose
any right to any benefit vested at the time of termination.

 

  4.1.2.  If the Executive voluntarily terminates employment with the Bank prior
to having been employed by the Bank for a period of at least fifteen (15) years
from the date of this Agreement, Executive shall receive no benefit under this
Agreement and shall lose any right to any benefit vested at the time of
termination. If the Executive voluntarily terminates employment with the Bank
prior to retirement after Executive has been employed by the Bank for a period
of at least fifteen (15) years from the date of this Agreement, the Executive
will be paid the full annual benefit over the time period and subject to the
conditions applicable to Section 3.2.

 

 

4.1.3. 

Anything hereinabove to the contrary notwithstanding, if the Bank terminates the
Executive’s employment involuntarily for any reason other than “reasonable
cause” prior to Executive having been employed by the Bank for a period of at
least fifteen (15) years from the date of this Agreement, or if the Bank
undertakes any action or course of action designed to induce the Executive to
terminate his employment (e.g., reducing the Executive’s title or
responsibilities, reducing the Executive’s compensation disproportionately as
compared to reductions for other Bank executives) prior to such time, the Bank
shall pay to the Executive a reduced benefit payment based upon the vesting
schedule attached here to as Schedule A. The benefits shall be paid commencing
on the Executive’s 65th birthday. “Reasonable cause” means the Executive’s gross
negligence, fraud or conviction for any willful violation of any law or
significant regulatory policy, committed in connection with the Executive’s
employment and resulting in a material adverse effect on the Bank. “Reasonable
cause” shall not include ordinary negligence or failure to act, whether due to
an error in judgment or otherwise, if the Executive has exercised substantial
efforts in good faith to perform the duties reasonably assigned or appropriate
to the position.

 

  4.1.4. 

Anything hereinabove to the contrary notwithstanding, if the Executive is not
fully vested in the amount set forth in Schedule A, he or she shall become fully
vested in the benefit payment previously described in Section 3.2 in the event
of a transfer in the controlling ownership or sale of the Bank or its parent (a
“change of control”). This benefit shall remain an obligation of the Bank and

 

148



--------------------------------------------------------------------------------

 

its successors regardless of a change of control or continued employment of the
Executive after the change of control. The benefit shall be paid in accordance
with Section 3.2, commencing in the seventh (7th) months following the
termination of Executive’s employment. From and after the occurrence of a change
of control, the Bank shall pay all reasonable legal fees and expenses incurred
by the Executive seeking to obtain or enforce any right or benefit provided by
this Agreement promptly from time to time, at the Executive’s request, as such
fees and expenses are incurred; provided, however, that the Executive shall be
required to reimburse the Bank for any such fees and expenses if a court or any
other adjudicator agreed to by the parties determines that the Executive’s claim
is without substantial merit. The Executive shall not be required to pay any
legal fees or expenses incurred by the Bank in connection with any claim or
controversy arising out of or relating to this Agreement, or any breach thereof.

 

4.2. Termination of Agreement by Reason of Changes in Law – The Bank is entering
into this Agreement upon the assumption that certain existing tax laws will
continue in effect in substantially their current form. In the event of any
changes in such federal laws, the Bank shall have an option to terminate or
modify this Agreement; provided, however, that the Executive shall be entitled
to at least the same amounts as he would have been entitled to under Article 3
hereof. The payment of said amount shall be made upon such terms and conditions
and, at such time as the Bank shall determine appropriate to obtain favorable
tax treatment, but in no event commencing later than age sixty-five (65).

 

4.3.

Competition with Bank – Anything in this Agreement to the contrary
notwithstanding (but subject to the following proviso), if the Executive,
directly or indirectly, at any time after the execution of this Agreement, owns,
manages, operates, joins, controls or participates in or is employed by or gives
consultation or advice to or extends credit to (other than through insured
deposits) or otherwise is connected in any manner, directly or indirectly with,
any bank, financial institution, firm, person, sole proprietorship, partnership,
corporation, company or other entity (other than the Bank or entities controlled
or under common control with the Bank) that provides financial services,
including, without limitation, retail or commercial lending services, and has an
office within 50 miles of any banking location of the Bank or any of its
affiliates, then the Bank shall have the option, in its sole and absolute
discretion, to terminate the Executive’s right to receive any benefits under
this Agreement (and, to the extent Executive may already have begun receiving
benefits hereunder, terminate Executive’s right to receive any further benefits
hereunder); provided, however, that (i) this Section 4.3 shall be of no further
force and effect after a change of control occurs, (ii) this Section 4.3 shall
not apply if Executive’s employment with Bank is terminated by the Bank

 

149



--------------------------------------------------------------------------------

 

other than for reasonable cause prior to age 65 of the Executive and
(iii) nothing in this Section 4.3 shall prohibit the Executive from owning less
than one percent (1%) of the outstanding shares of any company whose common
stock is publicly traded.

ARTICLE 5.

Miscellaneous

 

5.1. Nonassignability – Neither the Executive, his spouse, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the benefits payable hereunder, nor shall any of said
benefits be subject to seizure for the payment of any debts, judgments, alimony
or separate maintenance, owned by the Executive or his beneficiary or any of
them, or be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise.

 

5.2. Claims Procedure – The Bank shall make all determinations as to rights to
benefits under this Agreement. Any decision by the Bank denying a claim by the
Executive or his beneficiary for benefits under this Agreement shall be stated
in writing and delivered or mailed to the Executive or such beneficiary. Such
decision shall set forth the specific reasons for the denial, written to the
best of the Corporation’s ability in a manner calculated to be understood
without legal or actuarial counsel. In addition, the Bank shall provide a
reasonable opportunity to the Executive or such beneficiary for full and fair
review of the decision denying such claim.

 

5.3. Unsecured General Creditor – The Executive and his beneficiary shall have
no legal right or equitable rights, interests, or claims in or to any property
or assets of the Bank. No assets of the Bank shall be held under any trust for
the benefit of the Executive or his beneficiaries or held in any way as security
for the fulfilling of the obligations of the Bank under this plan. All of the
Bank’s assets shall be and remain the general, unpledged, unrestricted assets of
the Bank. The Bank’s obligation under this plan shall be that of an unfunded and
unsecured promise by the Bank to pay money in the future. Executives and their
beneficiaries shall be unsecured general creditors with respect to any benefits
hereunder.

 

5.4. Reorganization – The Bank shall not merge or consolidate into or with
another Bank, or reorganize, or sell substantially all of its assets to another
Bank, firm, or person unless and until such succeeding or continuing Bank, firm,
or person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to such successor or survivor Bank.

 

150



--------------------------------------------------------------------------------

5.5. Binding Effect – This Agreement shall be binding upon and inure to the
benefits of the Executive and his personal representatives, and the Bank and any
successor organization, which shall succeed to substantially all of its assets
and business.

 

5.6. Not a Contract of Employment – This agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Bank to discharge the Executive, or
restrict the right of the Executive to terminate his employment.

ARTICLE 6.

Participation in Plan

 

6.1 Acceptance of Invitation to Participate in the Plan - The Executive hereby
agrees to accept the invitation of the Bank to participate in the Plan, subject
to its terms and conditions as set forth therein.

 

6.2 In the event of any inconsistency between the Plan and this Agreement, this
Agreement shall control.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be duly executed by
its proper officer and the Executive has hereunto set his hand at Augusta,
Georgia, the day and year first above written.

 

Georgia Bank & Trust Company of Augusta By:   /s/ R. Daniel Blanton Print Name:
R. Daniel Blanton Title: President & CEO

 

EMPLOYEE: /s/ Darrell R. Rains Darrell R. Rains

 

151



--------------------------------------------------------------------------------

SCHEDULE A

 

Year

   Limited
Benefit

October 1, 2005 to September 30, 2006

   $ 0

October 1, 2006 to September 30, 2007

   $ 2,400

October 1, 2007 to September 30, 2008

   $ 4,800

October 1, 2008 to September 30, 2009

   $ 7,200

October 1, 2009 to September 30, 2010

   $ 9,600

October 1, 2010 to September 30, 2011

   $ 12,000

October 1, 2011 to September 30, 2012

   $ 14,400

October 1, 2012 to September 30, 2013

   $ 16,800

October 1, 2013 to September 30, 2014

   $ 19,200

October 1, 2014 to September 30, 2015

   $ 21,600

October 1, 2015 to September 30, 2016

   $ 24,000

October 1, 2016 to September 30, 2017

   $ 26,400

October 1, 2017 to September 30, 2018

   $ 28,800

October 1, 2018 to September 30, 2019

   $ 31,200

October 1, 2019 to September 30, 2020

   $ 33,600

October 1, 2020 and thereafter

   $ 36,000

 

152



--------------------------------------------------------------------------------

SCHEDULE B

BENEFICIARY DESIGNATION

FOR

EXECUTIVE SALARY CONTINUATION AND

PARTICIPATION AGREEMENT

To the Plan Administrator of the Georgia Bank & Trust Company Non-Qualified
Defined Benefit Plan for the benefit of Darrell R. Rains:

Pursuant to the Provisions of my Executive Salary Continuation and Participation
Agreement with Georgia Bank & Trust Company of Augusta dated October 1, 2005
permitting the designation of a beneficiary or beneficiaries by a participant, I
hereby designate the following persons and entities as primary and secondary
beneficiaries of any benefit under said Agreement payable by reason of my death:

Primary Beneficiary:

 

Name

   Social Security Number    Relationship            

Secondary (Contingent) Beneficiary:

 

Name

   Social Security Number    Relationship            

THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ALL PRIOR DESIGNATIONS, IF ANY, OF BENEFICIARIES AND SECONDARY BENEFICIARIES ARE
HEREBY REVOKED.

The Plan Administrator shall pay all sums payable under the Agreement by reason
of my death to the Primary Beneficiary, if he or she survives me, and if no
Primary Beneficiary shall survive me, then to the Secondary Beneficiary, and if
no named beneficiary survives me, then the Plan Administrator shall pay all
amounts in accordance with the terms of the Executive Salary Continuation and
Participation Agreement dated October 1, 2005. In the event that a named
beneficiary survives me and dies prior to receiving the entire benefit payable
under said Agreement, then and in that event, the remaining unpaid benefit,
payable according to the terms of the Agreement, shall be payable to the
personal representatives of the estate of said deceased beneficiary, who survive
me, but die prior to receiving the total benefit.

 

            Date of Designation     Signature of Executive

 

153